222, 228, 88 P.3d 840, 844 (2004); Smith v. Eighth Judicial Dist. Court,
                 107 Nev. 674, 677, 679, 818 P.2d 849, 851, 853 (1991); see NRAP 21(a)(4)
                 (requiring a petitioner to submit with a writ petition any documents "that
                 may be essential to understand the matters set forth in the petition").
                 Accordingly, we
                             ORDER the petition DENIED.




                                                            Gibbons


                                                                                        J.




                 cc:   Hon. Elliott A. Sattler, District Judge
                       David P. Woods
                       Karen L. Woods
                       Akerman LLP/Las Vegas
                       Robison Belaustegui Sharp & Low
                       Brooks Hubley LLP
                       Wright, Finlay & Zak, LLP/Las Vegas
                       Washoe District Court Clerk




SUPREME COURT
       OF
    NEVADA
                                                       2
(0) 190A    en